            Case 6:20-cv-01331-RRS-CBW Document 1-2 Filed 10/14/20 Page 1 of 5 PageID #: 20


  f     Lafayette Parish        C-2020451 1
  Ipfled Sep 15, 2020 1:22 PM        B
         Martina Reaux     (
  ^   Deputy Clerk of Court




                                                                 1 5TH JUDICIAL DISTRICT COURT
                                                                         PARISH OF LAFAYETTE
                                                                          STATE OF LOUISIANA


                      GLORIA J. JACCUZZO and KENNETH
                      P. JACCUZZO


                      VERSUS                                                                                                 DOCKET NO.:


                      HOME DEPOT U.S.A., INC.



                                                                          ORIGINAL PETITION



                                NOW INTO COURT, through undersigned counsel, comes GLORIA J. JACCUZZO and

                      KENNETH P. JACCUZZO, both residents of and domiciled in the Parish of Lafayette, State of

                      Louisiana, complaining of HOME DEPOT U.S.A., INC., a foreign corporation domiciled in the

                      State of Delaware, authorized to do and doing business in the State of Louisiana, respectfully


                      represent that:

                                                                                           .    1.


                                At all times material hereto, petitioners, Gloria J. Jaccuzzo and Kenneth P. Jaccuzzo were

                      husband and wife and domiciled in the Parish of Lafayette, State of Louisiana.

                                                                                                2.


                                At all times material hereto, Home Depot U.S.A., Inc., (hereinafter referred to as "Home

                      Depot") was the owner and/or operator of Home Depot Store No. 360 located at 3721 Ambassador

                      Caffery Parkway, Parish of Lafayette,                         Louisiana (hereinafter sometimes referred to as the

                      "Premises"). Defendant, Home Depot, exercises care, custody and control over the Premises and

                      operates a home improvement store at the Premises: "Home Depot Store No. 360".

                                                                                                3.


                                The defendant named herein is justly and truly indebted unto petitioners for the injuries

                      and damages set forth herein as a result of the negligent acts of said defendant, its agents,

                      employees and/or representatives in causing an accident on or about October 3, 2019 in the Parish

                     of Lafayette, State of Louisiana.




                                                                                     Page 1 of 5




                    Certified True and                                                                                                                          Generated Date:
                                                                                               Lafayette Parish
                       Correct Copy                                                                                                                           9/16/2020 10:30 AM
                                                                                         Deputy Clerk of Court
                   GertID: 20200S1 000153


                                     Alteration and subsequent re-Tiling of mis certified copy may violate La. R.S. 14:132. 133. and/or RFC Rule 3.3(a)E£ V I—J I D I |   D
                                                                                    20191003167                                                                               020200929032395
9-29-2020
            Case 6:20-cv-01331-RRS-CBW Document 1-2 Filed 10/14/20 Page 2 of 5 PageID #: 21




                                                                                           4.


                           On or about October 3, 2019, at approximately 2:00 p.m., petitioner, Gloria J. Jaccuzzo,

                  was a customer and/or patron of Home Depot Store No. 360

                                                                                           5.


                           While on the Premises and inside of Home Depot Store No. 360, Gloria J. Jaccuzzo was

                  walking down an aisle and/or passageway of the store looking for merchandise when suddenly,

                  without warning or notice, she fell as a result of a string and/or rope and/or packaging band or

                  material located on and/or in the aisle, passageway and/or floor becoming entangled in her foot or

                  feet.

                                                                                           6.


                           At all times material hereto, the string and/or rope and/or packaging band or material

                  located on and/or in the aisle, passageway and/or floor of the Premises, which was owned and

                  maintained by Home Depot, constituted an unreasonable risk of harm and a defect. The string

                  and/or rope material was located on and/or in the aisle, passageway and/or floor, which was

                  intended for use by invitees, pedestrians and customers, such as petitioner, Gloria J. Jaccuzzo.

                  There were no warning signs and/or devices placed in the area where the string and/or rope material

                  was located. The risk of harm, namely a fall resulting in injury, was reasonably foreseeable by

                  Home Depot, its agents, employees and/or representatives from this hazardous condition.

                                                                                           7.


                           The string and/or rope and/or packaging band material located on and/or in the aisle,

                                                                                                            of
                  passageway and/or floor was not an open, obvious and apparent hazard given the appearance


                  the aisle, passageway and/or floor and location of products for sale. Petitioner, Gloria J. Jaccuzzo,

                  was not aware of the existence of the string and/or rope material and/or packaging band on and/or

                  in the aisle, passageway and/or floor prior to this incident.

                                                                                           8.


                           At all times material hereto, Home Depot Store No. 360 and its premises, including its the

                  floors, aisles, and passageways were under the custody, care and control of the defendant. Home

                  Depot, and its agents, employees and/or representatives.




                                                                                   Page 2 of 5




                 Certified True and                                                                                                                          Ganer&tod Data:



  i®
                                                                                         Lafayette Parish
                   Correct Copy                                                                                                                             9/15/2020 10:30 AM
                                                                                       Deputy Clerk of Court
                CertiD: 2020091600153


                                 Alteration and subsequent re-filing of this certifiet^co^rnajf violate La- R.3. 14:132, 133, and/or RFC Rule 3.3(a)   EXHIBIT $020200929032395
9-29-2020
            Case 6:20-cv-01331-RRS-CBW Document 1-2 Filed 10/14/20 Page 3 of 5 PageID #: 22




                                                                                                 9.


                            At all times material hereto, defendant, Home Depot, failed to properly inspect and/or

                  maintain the floors, aisles, and passageways, bonding or packaging materials of the Premises, so

                  as to warn or provide safe walking areas and allow safe movement to invitees, customers and/or

                  the general public from hazards, such as the hazard that caused injury to the petitioner, Gloria J.

                  Jaccuzzo.


                                                                                                10.


                            At all times material hereto, and particularly at the time of the accident, Home Depot, as

                  the owner and/or operator of the immovable property and/or home improvement store and building

                  on which the subject Home Depot store is located, failed to properly inspect and/or maintain the

                  premises and store, so as to warn or provide safe floors, aisles, and passageways for pedestrians,

                  invitees, customers and/or the general public from hazards such as the hazard that caused injury to

                  the petitioner, Gloria J. Jaccuzzo.

                                                                                                11.


                           On information and belief, prior to the October 3, 20X9 incident, the defendant, Home


                  Depot, and/or its agents, employees and/or representatives knew and/or should have been aware

                  of die string and/or rope and/or packaging material that created a dangerous condition on and/or

                  in the aisles, passageways and/or floors of Home Depot Store No. 360. Furthermore, defendant,

                  Home Depot, and/or its agents, employees and/or representatives could have prevented the injuries


                  to petitioner, Gloria J. Jaccuzzo, by exercising reasonable care in cleaning, inspecting and/or

                  maintaining the floors, aisles, and/or passageways of Home Depot Store No. 360, where the


                  material was located.

                                                                                                12.


                           In   the ' alternative,             even      if defendant,                Home Depot,            its   agents,       employees       and/or

                  representatives did not know of the existence of the string and/or rope material and/or packaging

                  material, then defendant, Home Depot, its agents, employees, and/or representatives should have

                  known, through exercise of reasonable care, of the string and/or rope material and/or packaging

                  material on and/or in the aisle, passageway and/or floor of the Premises.




                                                                                       Page 3 of 5



                                                                                                      q&t-
        A        Certified True and                                                                                                                            Generated Date;
                                                                                                Lafayette Perish
                    Correct Copy                                                                                                                              9/16/2Q20 10:30 AM
                                                                                           Deputy Clerk of Court
                CertID: 2020001 600153



9-29-2020
                                  Alteration   and subsequent re-fifing of this certtfie^g^^j          ie la- R.S. 14:132. 133. and/or RPC Rule 3.3(e)   EXHIBIT Q020200929032395
            Case 6:20-cv-01331-RRS-CBW Document 1-2 Filed 10/14/20 Page 4 of 5 PageID #: 23




                                                                                                13.


                             A proximate cause of the accident and injuries sustained by Petitioner was a result of the

                   following non-exclusive list of omissions and/or commissions on the part of the defendant. Home

                   Depot, its agents, employees and/or representatives, to-wit:

                             A)         Failure to exercise reasonable care in maintaining and inspecting the premises and
                                           store;


                             B)            Failure to exercise reasonable care in keeping the premises free of unreasonably
                                           dangerous risks of harm, including but not limited to the floors, aisles, and/or
                                           passageways of the store;


                             C)            Failure to properly inspect and maintain the premises, specifically the floors, aisles,
                                           and/or passageways;


                             D)            Failure to develop, implement and/or adhere to safety procedures for inspection and
                                           maintenance of the premises, including the floors, aisles and/or passageways of the
                                           store;


                             E)         Failure to warn invitees, pedestrians, customers and/or the general public of the
                                        condition of the floors, aisles and/or passageways provided                                                    for   invitees,
                                        customers and/or the general public to use while inside the store;

                             F)         Failure to train agents, employees and/or representatives of Home Depot in safety
                                        protocol and maintenance and inspection procedures for customer and invitee
                                        walking areas/surfaces, specifically the floors, aisles and/or of the store;

                             G)         The creation of unreasonably dangerous conditions and hazards on the premises,
                                        including but not limited to the string and/or rope material on and/or in the aisle,
                                        passageway and/or floor of the store;


                             H)         Failure to do that which should have been done under the circumstances as to avoid
                                        the accident in question.


                                                                                               14.


                             Petitioner, Gloria J. Jaccuzzo, alleges that as a result of the accident she suffered injuries

                   consisting of but not limited to injuries to her right shoulder and the musculo-ligamentous

                  structures thereof and other concomitant symptomatology commonly associated with said injuries.

                                                                                               15.


                             Petitioner, Gloria J. Jaccuzzo, alleges that she is entitled to and therefore claims damages

                  in a reasonable sum for her past, present and future pain and suffering, mental anguish and anxiety,

                  loss of enjoyment of lifestyle, residual physical and mental impairment and disability.




                                                                                        Page 4 of 5




                 Certified True and                                                                                                                           Generated Date;
                                                                                               Lafayette Parish
                    Correct Copy                                                                                                                             9/15/202010:30 AM
                                                                                            Deputy Clerk of Court
                Certl D: 2020091 6001 S3


                                    Alteration and subsequent re-filing of this eertifiec^CGpy fray vjopy'e La. R.S. 14:132,   133, andtorRPCRule3-3{a)|irX|—| |BIT
                                                                                                                                                                         020200929032395
9-29-2020
            Case 6:20-cv-01331-RRS-CBW Document 1-2 Filed 10/14/20 Page 5 of 5 PageID #: 24




                                                                                             16.


                             As a result of the aforementioned accident and subsequent injuries, petitioner, Gloria J.

                   Jaccuzzo, has incurred medical expenses, and petitioner anticipates incurring additional such

                   expenses in the future; accordingly, petitioner claims that she is entitled to past, present and future

                   medical expenses in a reasonable sum.

                                                                                            17.


                             As a result of the injuries sustained by his wife (Gloria J. Jaccuzzo), petitioner, Kenneth P.

                   Jaccuzzo, has suffered loss of consortium with his wife, and therefore Kenneth P. Jaccuzzo alleges

                   that he is entitled to damages in a reasonable sum for his loss.

                             WHEREFORE, petitioners, GLORIA J. JACCUZZO and KENNETH P. JACCUZZO,

                   pray for judgment jointly, severalty and in solido, condemning said defendant, HOME DEPOT

                   U.S.A., INC., to pay unto petitioners all general and special damages available to petitioners under

                   law, in a reasonable sum, together with legal interest from date ofjudicial demand until paid and

                   for all costs of these proceedings.



                                                                                                     Respectfully submitted:


                                                                                                     LAW OFFICES OF
                                                                                                     KENNETH W. DEJEAN



                                                                                                     ^fe'NNETJ '. DEJEAN (No. 48 1 7}
                                                                                                     ADAM R. CREDEUR (No. 35095)
                                                                                                     NATALIE M. DEJEAN (No. 32423)
                                                                                                     417 W. University Avenue (70506)
                                                                                                     Post Office Box 4325
                                                                                                     Lafayette, LA 70502
                                                                                                     Phone: (337) 235-5294
                                                                                                     Fax: (337) 235-1095
                                                                                                     kwdejean@kwdej ean.com
                                                                                                 '   adam@kwdejean.com
                                                                                                     natalie@kwdejean.com
                                                                                                     COUNSEL FOR PETITIONERS



                   PT.EASE SERVE:


                   HOME DEPOT U.S.A., INC.
                  Through its Registered Agent for Service of Process:
                  CSC of St. Tammany Parish, Inc.
                  4600 Highway 22, Suite 9
                  Mandeville, LA 70471



                                                                                     Page S of 5



                                                                                                 Q&t-
        Sfe, Certified True and                                                            Lafayette Parish
                                                                                                                                                              Generated Date:
                    Correct Copy                                                                                                                             9/1672020 10:30 AM
                                                                                         Deputy Clerk of Court
                CerttD: 2020091 6001 53


                                   Alteration and subsequent re-filing of this certified copy may violate La R.S. 14:132, 133, and/or RPC Rule 3.3(a)
                                                                                       20191003167
                                                                                                                                                        EXHIBIT ^020200929032395
9-29-2020
